United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    October 28, 2008

                                         Before

                           FRANK H. EASTERBROOK, Chief Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           DIANE S. SYKES, Circuit Judge



No. 07-3287

JORGE NEGRETE,                                    Appeal from the United States
          Plaintiff-Appellant,                    District Court for the Northern District
                                                  of Illinois, Eastern Division.
      v.
                                                  No. 05 C 873
NATIONAL RAILROAD PASSENGER
CORPORATION (Amtrak),                             Joan B. Gottschall,
          Defendant-Appellee.                     Judge.



                                       ORDER

      The slip opinion issued in this matter on October 27, 2008, is amended as follows:

      The District Court case number is “05 C 873.”